

CTI INDUSTRIES CORPORATION
PLACEMENT AGENT AGREEMENT




Dated as of: June 6, 2006


Newbridge Securities Corporation
1451 Cypress Creek Road, Suite 204
Fort Lauderdale, Florida 33309




Ladies and Gentlemen:


The undersigned, CTI Industries Corporation, a Illinois corporation (the
“Company”), hereby agrees with Newbridge Securities Corporation (the “Placement
Agent”) as follows:
 
1. Offering. The Company hereby engages the Placement Agent to act as its
exclusive placement agent in connection with the Standby Equity Distribution
Agreement dated the date hereof between the Company and Cornell Capital
Partners, LP (the “Investor”) (the “Standby Equity Distribution Agreement”),
pursuant to which the Company shall issue and sell to the Investor, from time to
time, and the Investor shall purchase from the Company (the “Offering”) up to
Five Million Dollars ($5,000,000) (the “Commitment Amount”) of the Company’s
common stock, no par value per share (the “Common Stock”), at price per share
equal to the Purchase Price, as that term is defined in the Standby Equity
Distribution Agreement. The Placement Agent services shall consist of reviewing
the terms of the Standby Equity Distribution Agreement and advising the Company
with respect to those terms.
 
All capitalized terms used herein and not otherwise defined herein shall have
the same meaning ascribed to them as in the Standby Equity Distribution
Agreement. The Investor will be granted certain registration rights with respect
to the Common Stock as more fully set forth in the Registration Rights Agreement
between the Company and the Investor dated the date hereof (the “Registration
Rights Agreement”). The documents to be executed and delivered in connection
with the Offering, including, but not limited, to the Company’s latest Quarterly
Report on Form 10-QSB as filed with the United States Securities and Exchange
Commission, this Agreement, the Standby Equity Distribution Agreement, and the
Registration Rights Agreement are referred to sometimes hereinafter collectively
as the “Offering Materials.” The Company’s Common Stock purchased by the
Investor under the Standby Equity Distribution Agreement is sometimes referred
to hereinafter as the “Securities.” The Placement Agent shall not be obligated
to sell any Securities.
 
2. Compensation.
 
A. Upon the execution of this Agreement, the Company shall issue to the
Placement Agent or its designee three thousand five hundred (3,500) shares of
the Company’s Common Stock (the “Placement Agent’s Shares”). The Placement Agent
shall be entitled to “piggy-back” registration rights with respect to the
Placement Agent’s Shares, which shall be triggered upon registration of any
shares of Common Stock by the Company pursuant to the Registration Rights
Agreement dated the date hereof.
 

--------------------------------------------------------------------------------


3. Representations, Warranties and Covenants of the Placement Agent.
 
A. The Placement Agent represents, warrants and covenants as follows:
 
(i) The Placement Agent has the necessary power to enter into this Agreement and
to consummate the transactions contemplated hereby.
 
(ii) The execution and delivery by the Placement Agent of this Agreement and the
consummation of the transactions contemplated herein will not result in any
violation of, or be in conflict with, or constitute a default under, any
agreement or instrument to which the Placement Agent is a party or by which the
Placement Agent or its properties are bound, or any judgment, decree, order or,
to the Placement Agent’s knowledge, any statute, rule or regulation applicable
to the Placement Agent. This Agreement when executed and delivered by the
Placement Agent, will constitute the legal, valid and binding obligations of the
Placement Agent, enforceable in accordance with their respective terms, except
to the extent that (a) the enforceability hereof or thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws from time to
time in effect and affecting the rights of creditors generally, (b) the
enforceability hereof or thereof is subject to general principles of equity, or
(c) the indemnification provisions hereof or thereof may be held to be in
violation of public policy.
 
(iii) Upon receipt and execution of this Agreement, the Placement Agent will
promptly forward copies of this Agreement to the Company or its counsel and the
Investor or its counsel.
 
(iv) The Placement Agent will not intentionally take any action that it
reasonably believes would cause the Offering to violate the provisions of the
Securities Act of 1933, as amended (the “1933 Act”), the Securities Exchange Act
of 1934 (the “1934 Act”), the respective rules and regulations promulgated
thereunder (the “Rules and Regulations”) or applicable “Blue Sky” laws of any
state or jurisdiction.
 
(v) The Placement Agent is a member of the National Association of Securities
Dealers, Inc., and is a broker-dealer registered as such under the 1934 Act and
under the securities laws of the states in which the Securities will be offered
or sold by the Placement Agent unless an exemption for such state registration
is available to the Placement Agent. The Placement Agent is in material
compliance with the rules and regulations applicable to the Placement Agent
generally and applicable to the Placement Agent’s participation in the Offering.
 
4. Representations and Warranties of the Company.
 
A. The Company represents and warrants as follows:
 
(i) The execution, delivery and performance of each of this Agreement, the
Standby Equity Distribution Agreement, and the Registration Rights Agreement has
been or will be duly and validly authorized by the Company and is, or with
respect to this Agreement, the Standby Equity Distribution Agreement, and the
Registration Rights Agreement will be, a valid and binding agreement of the
Company, enforceable in accordance with its respective terms, except to the
extent that (a) the enforceability hereof or thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws from time to
time in effect and affecting the rights of creditors generally, (b) the
enforceability hereof or thereof is subject to general principles of equity or
(c) the indemnification provisions hereof or thereof may be held to be in
violation of public policy. The Securities to be issued pursuant to the
transactions contemplated by this Agreement and the Standby Equity Distribution
Agreement have been duly authorized and, when issued and paid for in accordance
with this Agreement and the Standby Equity Distribution Agreement will be valid
and binding obligations of the Company, enforceable in accordance with their
respective terms, except to the extent that (1) the enforceability thereof may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
from time to time in effect and affecting the rights of creditors generally, and
(2) the enforceability thereof is subject to general principles of equity. All
corporate action required to be taken for the authorization, issuance and sale
of the Securities has been duly and validly taken by the Company.
 

--------------------------------------------------------------------------------


(ii) The Company has a duly authorized, issued and outstanding capitalization as
set forth herein and in the Standby Equity Distribution Agreement. The Company
is not a party to or bound by any instrument, agreement or other arrangement
providing for it to issue any capital stock, rights, warrants, options or other
securities, except for this Agreement, the agreements described herein and as
described in the Standby Equity Distribution Agreement and the agreements
described therein. All issued and outstanding securities of the Company, have
been duly authorized and validly issued and are fully paid and non-assessable;
the holders thereof have no rights of rescission or preemptive rights with
respect thereto and are not subject to personal liability solely by reason of
being security holders; and none of such securities were issued in violation of
the preemptive rights of any holders of any security of the Company.
 
(iii) The Common Stock to be issued in accordance with this Agreement and the
Standby Equity Distribution Agreement have been duly authorized and, when issued
and paid for in accordance with this Agreement, the Standby Equity Distribution
Agreement and the certificates/instruments representing such Common Stock will
be validly issued, fully-paid and non-assessable; the holders thereof will not
be subject to personal liability solely by reason of being such holders; such
Securities are not and will not be subject to the preemptive rights of any
holder of any security of the Company.
 
(iv) The Company has good and marketable title to, or valid and enforceable
leasehold estates in, all items of real and personal property necessary to
conduct its business (including, without limitation, any real or personal
property stated in the Offering Materials to be owned or leased by the Company),
free and clear of all liens, encumbrances, claims, security interests and
defects of any material nature whatsoever, other than those set forth in the
Offering Materials and liens for taxes not yet due and payable.
 

--------------------------------------------------------------------------------


(v) There is no litigation or governmental proceeding pending or, to the best of
the Company’s knowledge, threatened against, or involving the properties or
business of the Company, except as set forth in the Offering Materials.
 
(vi) The Company is duly organized and validly exists as a corporation in good
standing under the laws of the State of Illinois. Except as set forth in the
Offering Materials, the Company does not own or control, directly or indirectly,
an interest in any other corporation, partnership, trust, joint venture or other
business entity. The Company is duly qualified or licensed and in good standing
as a foreign corporation in each jurisdiction in which the character of its
operations requires such qualification or licensing and where failure to so
qualify would have a material adverse effect on the Company. The Company has all
requisite corporate power and authority, and all material and necessary
authorizations, approvals, orders, licenses, certificates and permits of and
from all governmental regulatory officials and bodies (domestic and foreign) to
conduct its businesses (and proposed business) as described in the Offering
Materials. Any disclosures in the Offering Materials concerning the effects of
foreign, federal, state and local regulation on the Company’s businesses as
currently conducted and as contemplated are correct in all material respects and
do not omit to state a material fact. The Company has all corporate power and
authority to enter into this Agreement, the Standby Equity Distribution
Agreement, the Registration Rights Agreement, and to carry out the provisions
and conditions hereof and thereof, and all consents, authorizations, approvals
and orders required in connection herewith and therewith have been obtained. No
consent, authorization or order of, and no filing with, any court, government
agency or other body is required by the Company for the issuance of the
Securities or execution and delivery of the Offering Materials except for
applicable federal and state securities laws. The Company, since its inception,
has not incurred any liability arising under or as a result of the application
of any of the provisions of the 1933 Act, the 1934 Act or the Rules and
Regulations.
 
(vii) There has been no material adverse change in the condition or prospects of
the Company, financial or otherwise, from the latest dates as of which such
condition or prospects, respectively, are set forth in the Offering Materials,
and the outstanding debt, the property and the business of the Company conform
in all material respects to the descriptions thereof contained in the Offering
Materials.
 
(viii) Except as set forth in the Offering Materials, the Company is not in
breach of, or in default under, any term or provision of any material indenture,
mortgage, deed of trust, lease, note, loan or any other material agreement or
instrument evidencing an obligation for borrowed money, or any other material
agreement or instrument to which it is a party or by which it or any of its
properties may be bound or affected. The Company is not in violation of any
provision of its charter or by-laws or in violation of any franchise, license,
permit, judgment, decree or order, or in violation of any material statute, rule
or regulation. Neither the execution and delivery of the Offering Materials nor
the issuance and sale or delivery of the Securities, nor the consummation of any
of the transactions contemplated in the Offering Materials nor the compliance by
the Company with the terms and provisions hereof or thereof, has conflicted with
or will conflict with, or has resulted in or will result in a breach of, any of
the terms and provisions of, or has constituted or will constitute a default
under, or has resulted in or will result in the creation or imposition of any
lien, charge or encumbrance upon any property or assets of the Company or
pursuant to the terms of any indenture, mortgage, deed of trust, note, loan or
any other agreement or instrument evidencing an obligation for borrowed money,
or any other agreement or instrument to which the Company may be bound or to
which any of the property or assets of the Company is subject except (a) where
such default, lien, charge or encumbrance would not have a material adverse
effect on the Company and (b) as described in the Offering Materials; nor will
such action result in any violation of the provisions of the charter or the
by-laws of the Company or, assuming the due performance by the Placement Agent
of its obligations hereunder, any material statute or any material order, rule
or regulation applicable to the Company of any court or of any foreign, federal,
state or other regulatory authority or other government body having jurisdiction
over the Company.
 

--------------------------------------------------------------------------------


(ix) Subsequent to the dates as of which information is given in the Offering
Materials, and except as may otherwise be indicated or contemplated herein or
therein the Company has not (a) issued any securities or incurred any liability
or obligation, direct or contingent, for borrowed money, or (b) entered into any
transaction other than in the ordinary course of business, or (c) declared or
paid any dividend or made any other distribution on or in respect of its capital
stock. Except as described in the Offering Materials, the Company has no
outstanding obligations to any officer or director of the Company other than
normal payable in connection with services provided recently.
 
(x) There are no claims for services in the nature of a finder’s or origination
fee with respect to the sale of the Common Stock or any other arrangements,
agreements or understandings that may affect the Placement Agent's compensation,
as determined by the National Association of Securities Dealers, Inc.
 
(xi) The Company owns or possesses, free and clear of all liens or encumbrances
and rights thereto or therein by third parties, the requisite licenses or other
rights to use all trademarks, service marks, copyrights, service names, trade
names, patents, patent applications and licenses necessary to conduct its
business (including, without limitation, any such licenses or rights described
in the Offering Materials as being owned or possessed by the Company) and,
except as set forth in the Offering Materials, there is no claim or action by
any person pertaining to, or proceeding, pending or threatened, which challenges
the exclusive rights of the Company with respect to any trademarks, service
marks, copyrights, service names, trade names, patents, patent applications and
licenses used in the conduct of the Company’s businesses (including, without
limitation, any such licenses or rights described in the Offering Materials as
being owned or possessed by the Company) except any claim or action that would
not have a material adverse effect on the Company; the Company’s current
products, services or processes do not infringe or will not infringe on the
patents currently held by any third party.
 
(xii) Subject to the performance by the Placement Agent of its obligations
hereunder the offer and sale of the Securities complies, and will continue to
comply, in all material respects with the requirements of Rule 506 of Regulation
D promulgated by the SEC pursuant to the 1933 Act and any other applicable
federal and state laws, rules, regulations and executive orders. Neither the
Offering Materials nor any amendment or supplement thereto nor any documents
prepared by the Company in connection with the Offering will contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. All statements of
material facts in the Offering Materials are true and correct as of the date of
the Offering Materials.
 

--------------------------------------------------------------------------------


(xiii) All material taxes which are due and payable from the Company have been
paid in full or adequate provision has been made for such taxes on the books of
the Company, except for those taxes disputed in good faith by the Company 
 
(xiv) None of the Company nor any of its officers, directors, employees or
agents, nor any other person acting on behalf of the Company, has, directly or
indirectly, given or agreed to give any money, gift or similar benefit (other
than legal price concessions to customers in the ordinary course of business) to
any customer, supplier, employee or agent of a customer or supplier, or official
or employee of any governmental agency or instrumentality of any government
(domestic or foreign) or any political party or candidate for office (domestic
or foreign) or other person who is or may be in a position to help or hinder the
business of the Company (or assist it in connection with any actual or proposed
transaction) which (A) might subject the Company to any damage or penalty in any
civil, criminal or governmental litigation or proceeding, or (B) if not given in
the past, might have had a materially adverse effect on the assets, business or
operations of the Company as reflected in any of the financial statements
contained in the Offering Materials, or (C) if not continued in the future,
might adversely affect the assets, business, operations or prospects of the
Company in the future.
 
5. Certain Covenants and Agreements of the Company.
 
The Company covenants and agrees at its expense and without any expense to the
Placement Agent as follows:
 
A. To advise the Placement Agent of any material adverse change in the Company’s
financial condition, prospects or business or of any development materially
affecting the Company or rendering untrue or misleading any material statement
in the Offering Materials occurring at any time as soon as the Company is either
informed or becomes aware thereof.
 
B. To use its commercially reasonable efforts to cause the Common Stock issuable
in connection with the Standby Equity Distribution Agreement to be qualified or
registered for sale on terms consistent with those stated in the Registration
Rights Agreement and under the securities laws of such jurisdictions as the
Placement Agent shall reasonably request. Qualification, registration and
exemption charges and fees shall be at the sole cost and expense of the Company.
 
C. Upon written request, to provide and continue to provide the Placement Agent
copies of all quarterly financial statements and audited annual financial
statements prepared by or on behalf of the Company, other reports prepared by or
on behalf of the Company for public disclosure and all documents delivered to
the Company’s stockholders.
 
D. To comply with the terms of the Offering Materials.
 
E. To ensure that any transactions between or among the Company, or any of its
officers, directors and affiliates be on terms and conditions that are no less
favorable to the Company, than the terms and conditions that would be available
in an “arm’s length” transaction with an independent third party.
 

--------------------------------------------------------------------------------


F. Upon the effectiveness of a registration statement covering the Securities,
the Company shall promptly provide the Placement Agent with an opinion of
Counsel to the Company, which opinion shall be in form and substance reasonably
satisfactory to and the Placement Agent.
 
G. At or prior to the Closing, the Company shall have been furnished such
documents, certificates and opinions as it may reasonably require for the
purpose of enabling the Placement Agent to review or pass upon the matters
referred to in this Agreement and the Offering Materials, or in order to
evidence the accuracy, completeness or satisfaction of any of the
representations, warranties or conditions herein contained.
 
6. Indemnification and Limitation of Liability.
 
A. The Company hereby agrees that it will indemnify and hold the Placement Agent
and each officer, director, shareholder, employee or representative of the
Placement Agent and each person controlling, controlled by or under common
control with the Placement Agent within the meaning of Section 15 of the 1933
Act or Section 20 of the 1934 Act or the SEC’s Rules and Regulations promulgated
thereunder (the “Rules and Regulations”), harmless from and against any and all
loss, claim, damage, liability, cost or expense whatsoever (including, but not
limited to, any and all reasonable legal fees and other expenses and
disbursements incurred in connection with investigating, preparing to defend or
defending any action, suit or proceeding, including any inquiry or
investigation, commenced or threatened, or any claim whatsoever or in appearing
or preparing for appearance as a witness in any action, suit or proceeding,
including any inquiry, investigation or pretrial proceeding such as a
deposition) to which the Placement Agent or such indemnified person of the
Placement Agent may become subject under the 1933 Act, the 1934 Act, the Rules
and Regulations, or any other federal or state law or regulation, common law or
otherwise, arising out of or based upon (i) any untrue statement or alleged
untrue statement of a material fact contained in (a) Section 4 of this
Agreement, (b) the Offering Materials (except those written statements relating
to the Placement Agent given by the Placement Agent for inclusion therein), (c)
any application or other document or written communication executed by the
Company or based upon written information furnished by the Company filed in any
jurisdiction in order to qualify the Common Stock under the securities laws
thereof, or any state securities commission or agency; (ii) the omission or
alleged omission from documents described in clauses (a), (b) or (c) above of a
material fact required to be stated therein or necessary to make the statements
therein not misleading; or (iii) the breach of any representation, warranty,
covenant or agreement made by the Company in this Agreement. The Company further
agrees that upon demand by an indemnified person, at any time or from time to
time, it will promptly reimburse such indemnified person for any loss, claim,
damage, liability, cost or expense actually and reasonably paid by the
indemnified person as to which the Company has indemnified such person pursuant
hereto. Notwithstanding the foregoing provisions of this Paragraph 7(A), any
such payment or reimbursement by the Company of fees, expenses or disbursements
incurred by an indemnified person in any proceeding in which a final judgment by
a court of competent jurisdiction (after all appeals or the expiration of time
to appeal) is entered against the Placement Agent or such indemnified person
based upon specific finding of fact that the Placement Agent or such indemnified
person’s gross negligence or willful misfeasance will be promptly repaid to the
Company.
 

--------------------------------------------------------------------------------


B. The Placement Agent hereby agrees that it will indemnify and hold the Company
and each officer, director, shareholder, employee or representative of the
Company, and each person controlling, controlled by or under common control with
the Company within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act or the Rules and Regulations, harmless from and against any and all
loss, claim, damage, liability, cost or expense whatsoever (including, but not
limited to, any and all reasonable legal fees and other expenses and
disbursements incurred in connection with investigating, preparing to defend or
defending any action, suit or proceeding, including any inquiry or
investigation, commenced or threatened, or any claim whatsoever or in appearing
or preparing for appearance as a witness in any action, suit or proceeding,
including any inquiry, investigation or pretrial proceeding such as a
deposition) to which the Company or such indemnified person of the Company may
become subject under the 1933 Act, the 1934 Act, the Rules and Regulations, or
any other federal or state law or regulation, common law or otherwise, arising
out of or based upon (i) the material breach of any representation, warranty,
covenant or agreement made by the Placement Agent in this Agreement, or (ii) any
false or misleading information provided to the Company in writing by one of the
Placement Agent’s indemnified persons specifically for inclusion in the Offering
Materials.
 
C. Promptly after receipt by an indemnified party of notice of commencement of
any action covered by Section 7(A) or (B), the party to be indemnified shall,
within five (5) business days, notify the indemnifying party of the commencement
thereof; the omission by one (1) indemnified party to so notify the indemnifying
party shall not relieve the indemnifying party of its obligation to indemnify
any other indemnified party that has given such notice and shall not relieve the
indemnifying party of any liability outside of this indemnification if not
materially prejudiced thereby. In the event that any action is brought against
the indemnified party, the indemnifying party will be entitled to participate
therein and, to the extent it may desire, to assume and control the defense
thereof with counsel chosen by it which is reasonably acceptable to the
indemnified party. After notice from the indemnifying party to such indemnified
party of its election to so assume the defense thereof, the indemnifying party
will not be liable to such indemnified party under such Section 7(A) or (B), for
any legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof, but the indemnified party may, at its own
expense, participate in such defense by counsel chosen by it, without, however,
impairing the indemnifying party’s control of the defense. Subject to the
proviso of this sentence and notwithstanding any other statement to the contrary
contained herein, the indemnified party or parties shall have the right to
choose its or their own counsel and control the defense of any action, all at
the expense of the indemnifying party if (i) the employment of such counsel
shall have been authorized in writing by the indemnifying party in connection
with the defense of such action at the expense of the indemnifying party, or
(ii) the indemnifying party shall not have employed counsel reasonably
satisfactory to such indemnified party to have charge of the defense of such
action within a reasonable time after notice of commencement of the action, or
(iii) such indemnified party or parties shall have reasonably concluded that
there may be defenses available to it or them which are different from or
additional to those available to one or all of the indemnifying parties (in
which case the indemnifying parties shall not have the right to direct the
defense of such action on behalf of the indemnified party or parties), in any of
which events such fees and expenses of one additional counsel shall be borne by
the indemnifying party; provided, however, that the indemnifying party shall
not, in connection with any one action or separate but substantially similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstance, be liable for the reasonable fees and expenses of
more than one separate firm of attorneys at any time for all such indemnified
parties. No settlement of any action or proceeding against an indemnified party
shall be made without the consent of the indemnifying party.
 

--------------------------------------------------------------------------------


D. In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for in Section 7(A) or 7(B) is due in
accordance with its terms but is for any reason held by a court to be
unavailable on grounds of policy or otherwise, the Company and the Placement
Agent shall contribute to the aggregate losses, claims, damages and liabilities
(including legal or other expenses reasonably incurred in connection with the
investigation or defense of same) which the other may incur in such proportion
so that the Placement Agent shall be responsible for such percent of the
aggregate of such losses, claims, damages and liabilities as shall equal the
percentage of the gross proceeds paid to the Placement Agent and the Company
shall be responsible for the balance; provided, however, that no person guilty
of fraudulent misrepresentation within the meaning of Section 11(f) of the 1933
Act shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 7(D), any person
controlling, controlled by or under common control with the Placement Agent, or
any partner, director, officer, employee, representative or any agent of any
thereof, shall have the same rights to contribution as the Placement Agent and
each person controlling, controlled by or under common control with the Company
within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act
and each officer of the Company and each director of the Company shall have the
same rights to contribution as the Company. Any party entitled to contribution
will, promptly after receipt of notice of commencement of any action, suit or
proceeding against such party in respect of which a claim for contribution may
be made against the other party under this Section 7(D), notify such party from
whom contribution may be sought, but the omission to so notify such party shall
not relieve the party from whom contribution may be sought from any obligation
they may have hereunder or otherwise if the party from whom contribution may be
sought is not materially prejudiced thereby.
 
E. The indemnity and contribution agreements contained in this Section 7 shall
remain operative and in full force and effect regardless of any investigation
made by or on behalf of any indemnified person or any termination of this
Agreement.
 
F. The Company hereby waives, to the fullest extent permitted by law, any right
to or claim of any punitive, exemplary, incidental, indirect, special,
consequential or other damages (including, without limitation, loss of profits)
against the Placement Agent and each officer, director, shareholder, employee or
representative of the placement agent and each person controlling, controlled by
or under common control with the Placement Agent within the meaning of Section
15 of the 1933 Act or Section 20 of the 1934 Act or the Rules and Regulations
arising out of any cause whatsoever (whether such cause be based in contract,
negligence, strict liability, other tort or otherwise). Notwithstanding anything
to the contrary contained herein, the aggregate liability of the Placement Agent
and each officer, director, shareholder, employee or representative of the
Placement Agent and each person controlling, controlled by or under common
control with the Placement Agent within the meaning of Section 15 of the 1933
Act or Section 20 of the 1934 Act or the Rules and Regulations shall not exceed
the compensation received by the Placement Agent pursuant to Section 2 hereof.
This limitation of liability shall apply regardless of the cause of action,
whether contract, tort (including, without limitation, negligence) or breach of
statute or any other legal or equitable obligation.
 

--------------------------------------------------------------------------------


7. Payment of Expenses.
 
The Company hereby agrees to bear all of the expenses in connection with the
Offering, including, but not limited to the following: filing fees, printing and
duplicating costs, advertisements, postage and mailing expenses with respect to
the transmission of Offering Materials, registrar and transfer agent fees,
escrow agent fees and expenses, fees of the Company’s counsel and accountants,
issue and transfer taxes, if any.
 
8. Termination.
 
This Agreement shall be co-terminus with, and terminate upon the same terms and
conditions as those set forth in the Standby Equity Distribution Agreement.
 
9. Miscellaneous.
 
A. This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all which shall be deemed to be one and
the same instrument.
 
B. Any notice required or permitted to be given hereunder shall be given in
writing and shall be deemed effective when deposited in the United States mail,
postage prepaid, or when received if personally delivered or faxed (upon
confirmation of receipt received by the sending party), addressed as follows to
such other address of which written notice is given to the others):
 
If to Placement Agent, to:
Newbridge Securities Corporation
 
1451 Cypress Creek Road, Suite 204
 
Fort Lauderdale, Florida 33309
 
Attention: Doug Aguililla
 
Telephone: (954) 334-3450
 
Facsimile: (954) 229-9937
   
If to the Company, to:
CTI Industries Corporation
 
22160 N. Pepper Road
 
Barrington, IL 60010
 
Attention: Stephen M. Merrick
 
Telephone: (847) 382-1000
 
Facsimile: (847) 382-1219

 

--------------------------------------------------------------------------------



   
With a copy to:
Kirkpatrick & Lockhart Nicholson Graham LLP
 
201 S. Biscayne Blvd. - Suite 2000
 
Miami, FL 33131
 
Attention: Clay E. Parker, Esq.
 
Telephone: (305) 539-3306
 
Facsimile: (305) 358-7095
       



C. This Agreement shall be governed by and construed in all respects under the
laws of the State of New Jersey, without reference to its conflict of laws rules
or principles. Any suit, action, proceeding or litigation arising out of or
relating to this Agreement shall be brought and prosecuted in such federal or
state court or courts located within the State of New Jersey as provided by law.
The parties hereby irrevocably and unconditionally consent to the jurisdiction
of each such court or courts located within the State of New Jersey and to
service of process by registered or certified mail, return receipt requested, or
by any other manner provided by applicable law, and hereby irrevocably and
unconditionally waive any right to claim that any suit, action, proceeding or
litigation so commenced has been commenced in an inconvenient forum.
 
D. This Agreement and the other agreements referenced herein contain the entire
understanding between the parties hereto and may not be modified or amended
except by a writing duly signed by the party against whom enforcement of the
modification or amendment is sought.
 
E. If any provision of this Agreement shall be held to be invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision of this Agreement.
 
[REMAINDER OF PAGE INTENTIALLY LEFT BLANK]

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties hereto have executed this Placement Agent
Agreement as of the date first written above.
 

         
CTI Industries Corporation
         
By: /s/ Stephen M. Merrick     
   
Name: Stephen M. Merrick
   
Title: Executive Vice President
                     
Newbridge Securities Corporation
         
By: /s/ Guy S. Amico     
   
Name: Guy S. Amico
   
Title: President
           




